Exhibit Cicero, Inc. - SOAdesk, LLC UNAUDITED PRO-FORMA FINANCIAL STATEMENTS AS OF AND FOR THE YEAR ENDED DECEMBER 31, 2009 Exhibit Cicero, Inc. - SOAdesk, LLC CONTENTS Unaudited Pro-Forma Financial Statements Balance Sheets 1 Statements of Operations 2 Notes to Unaudited Pro-Forma Financial Statements 3-6 Exhibit Cicero, Inc. - SOAdesk, LLC UNAUDITED PRO-FORMA BALANCE SHEETS DECEMBER 31, 2009 (In thousands) Cicero, Inc. SOAdesk LLC Pro-Forma Adjustments Pro-Forma Assets Cash and cash equivalents $ 12 $ $ 350 $ 362 Trade accounts receivable, net 225 50 (20 ) 255 Prepaid expenses and other current assets 345 3 (53 ) 295 Total Current Assets 582 53 277 912 Property and equipment, net 39 39 Software-IP 2,103 2,103 Goodwill 2,832 2,832 Total Assets $ 621 $ 53 $ 5,212 $ 5,886 Liabilities and Stockholders' and Members’ Deficit Short term debt $ 1,886 $ $ 515 $ 2,401 Accounts payable 2,346 2,346 Accrued expenses: Salaries, wages, and related items 1,151 1,151 Other 1,500 2,610 4,110 Due to VT Services 761 (761 ) Due to member 10 (10 ) Due to Cicero 56 (56 ) Deferred revenue 243 243 Total Current Liabilities 7,126 827 2,298 10,251 Long-Term Debt 1,421 1,000 2,421 Total Liabilities 8,547 827 3,298 12,672 Stockholders' and members deficit Common stock 47 47 Additional paid-in capital 230,464 1,360 231,824 Accumulated deficit (238,437 ) (220 ) (238,657 ) Members’ deficit (774 ) 774 Stockholders’ and Members’ Deficit (7,926 ) (774 ) 1,914 (6,786 ) Total Liabilities and Stockholders' and Members’ Deficit $ 621 $ 53 $ 5,212 $ 5,886 1 Exhibit Cicero Inc. - SOAdesk, LLC UNAUDITED PRO-FORMA STATEMENT OF OPERATIONS For the year ended December 31, 2009 (In thousands) except per-share data Cicero, Inc. SOAdesk LLC Pro-Forma Adjustment Pro-Forma Revenue $ 2,498 $ 308 $ (100 ) $ 2,706 Cost of Revenue 1,419 98 (100 ) 1,417 Gross Profit (Loss) 1,079 210 1,289 Total Operating Expenses 3,053 656 3,709 Loss From Operations (1,974 ) (446 ) (2,420 ) Total Other Expense (304 ) (111 ) (415 ) Loss from Continuing Operations $ (2,278 ) $ (446 ) $ (111 ) $ (2,835 ) Loss per share- basic and diluted $ (0.05 ) $ (0.06 ) Average shares outstanding – basic and diluted 46,970 46,970 2 Exhibit Cicero Inc. - SOAdesk, LLC UNAUDITED NOTES TO PRO-FORMA FINANCIAL STATEMENTS FOR THE YEAR ENDED DECEMBER 31, 2009 Note 1 – BASIS OF PRESENTATION AND SUMMARY OF TRANSACTION The following unaudited pro forma statements of operations of Cicero, Inc (“Cicero”) and SOAdesk LLC (“SOAdesk”) for the twelve months ended December 31, 2009, and the balance sheets as of December 31, 2009 are based on the historical financial statement of and SOAdesk after giving effect to the acquisition of substantially all of SOAdesk’s assets by Cicero (the “Acquisiton”). The unaudited pro forma statements of operations for the twelve months ended December 31, 2009 give pro forma effect to the Acquisition as if it had occurred on January 1, 2009.The unaudited pro forma balance sheet at December 31, 2009 assumes that the Acquisition was effective on December 31, The unaudited pro forma financial statements are provided for informational purposes only and are subject to a number of uncertainties and assumptions and do not purport to represent what the companies’ actual performance or financial position would have been had the Acquisition occurred on the date indicated and does not purport to indicate the financial position or results of operations as of any future date or for any future time period. On January 15, 2010, Cicero entered into an Asset Purchase Agreement (the “Asset Pirchase Agreement”) with SOAdesk and Vertical Thought, Inc. (“VTI” and, together with SOAdesk, the “Sellers”), pursuant to which the Company acquired the Sellers’ “United Desktop” and “United Data Model” software programs, as well as substantially all of the other assets owned by the Sellers directly or indirectly used (or intended to be used) in or related to Sellers’ business of providing customer interaction consulting and technology services for organizations and contact centers throughout the world (the “Business”). Cicero also assumed certain liabilities of the Sellers related to the Business, as described in the Asset Purchase Agreement. Cicero did not acquire any material assets of VTI under the Asset Purchase Agreement. The aggregate consideration payable by Cicero to SOAdesk consists of the following: ·$300,000 paid in cash to SOAdesk on the closing date; ·an unsecured convertible note in the aggregate principal amount of $700,000, payable to SOAdesk, with an annual interest rate of 5%,and convertible into shares of the Company’s Series B Preferred Stock (the “Convertible Note”) at $150 per share; ·$525,000, payable in cash to SOAdesk on March 31, 2010; ·an unsecured convertible note in the aggregate principal amount of $1,000,000, payable to SOAdesk and convertible into shares of the Cicero’s Common Stock at $0.15 per share; and ·certain earn-out payments as described in the Asset Purchase Agreement. On March 31, 2010, the maturity date of the unsecured Convertible Note was extended from March 31, 2010 to September 30, 2010. Furthermore, the terms of the Asset
